Exhibit 10.6

 

BUILD-A-BEAR WORKSHOP, INC.
2016 PERFORMANCE OBJECTIVES FOR CHIEFS

 

 

 

1.     On March 7, 2016, the Compensation and Development Committee (the
“Committee”) established the 2016 performance objectives as set forth herein,
with respect to the award of cash bonuses to the Chiefs under the Build-A-Bear
Workshop, Inc. (the “Company”) Third Amended and Restated 2004 Stock Incentive
Plan.

 

2.     Cash Bonuses. The performance objectives relative to awards of cash
bonuses are as follows:

 

 

(a)

The Base Bonus Calculation for the following Chiefs for 2016 is determined by
multiplying the Base Bonus Payout by the Chief’s eligible base salary in effect
on the date of adoption of these performance objectives, as modified by any
adjustment made during the first quarter of 2016.

 

Chief

 

Base Bonus Payout

 

Sharon Price John

    100 %  

Gina Collins

    50 %  

Darlene Elder

    50 %  

Eric Fencl

    50 %  

J. Christopher Hurt

    50 %  

Jennifer Kretchmar

    50 %  

Voin Todorovic

    50 %  

 

 

 

(b)

The cash bonus, if any, to be paid to the respective Chief will be calculated by
multiplying the applicable Percentage of Base Bonus Calculation set forth in
Item 2(b)(3) below, based on Consolidated Net Income for Fiscal Year 2016 times
the Base Bonus Calculation determined pursuant to Item 2(a) above.

 

(1)   (2)     (3)  

Achievement

Level

 

Consolidated

Net Income

   

Percentage of Base
Bonus Calculation

 

Threshold

    $13,155,000       50 %  

Target

    $14,420,000       100 %  

Maximum

    $17,000,000       200 %  

 

 
 

--------------------------------------------------------------------------------

 

 

 

(c)

The calculation of cash bonuses will be interpolated to reflect Consolidated Net
Income results which fall within any of the defined Achievement Levels set forth
in Item 2(b) above. The interpolation will be calculated in accordance with the
methodology set forth in the Build-A-Bear Workshop 2016 Bonus Plan (in effect as
of the date of adoption of these performance objectives), in the sole discretion
of the Committee. Such discretion shall include the ability to reduce the
otherwise applicable Percentage of Base Bonus Calculation for each Achievement
Level. However, in no event shall the exercise of such discretion increase the
amount of compensation payable above the maximum Percentage of Base Bonus
Calculation for each Achievement Level.

 

 

(d)

The “Percentage of Base Bonus Calculation” shown in Item 2(b) is the same for
all Chiefs at each designated Achievement Level.

 

 

(e)

Awards paid pursuant to this 2016 Performance Objectives for Chiefs are intended
to qualify as performance based compensation set forth in Section 162(m)(4)(C)
of the Internal Revenue Code of 1986, as amended, and applicable Treasury
Regulations.

 

 

 

3.     For these purposes, the aforementioned terms shall have the following
meaning:

 

 

(a)

“Consolidated Net Income” means the Net Income reported on the Company’s
consolidated statements of operations for the Fiscal Year.

 

 

(b)

In the event of a financial restatement impacting Consolidated Net Income, after
a cash bonus has been paid, the Company shall recover from the recipient of such
cash bonus, the applicable amount of the cash bonus which should not have been
paid, based on the restatement of Consolidated Net Income, plus interest at the
rate determined by the Committee, from the time Company made such cash bonus
payment to the recipient until its recovery thereof. The recovery of any cash
bonus paid pursuant to this 2016 Performance Objectives for Chiefs shall be made
in accordance with the terms of any incentive compensation recoupment or
recovery policy adopted in the future by the Company pursuant to Rule 10D-1 of
the Securities Exchange Act of 1934, as amended, and applicable rules and
regulations of the New York Stock Exchange, or any national securities exchange
on which the Company’s Common Stock is then-listed, to the extent that such
policy would apply to such cash bonuses.

 